Electronically Filed
                                                     Supreme Court
                                                     SCAD-16-0000540
                                                     27-SEP-2016
                                                     09:58 AM


                         SCAD-16-0000540

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 OFFICE OF DISCIPLINARY COUNSEL,
                           Petitioner,

                               vs.

                        JERRY I. WILSON,
                           Respondent.


                       ORIGINAL PROCEEDING
                   (ODC Case No. 15-006-9225)

                        ORDER OF SUSPENSION
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
     and Intermediate Court of Appeals Associate Judge Foley,
                 in place of Pollack, J., recused)

          Upon consideration of the Report and Recommendation of
the Disciplinary Board of the Supreme Court of the State of
Hawai#i, the Stipulation of Facts, Conclusions of Law and
Proposed Recommendation for Discipline reached by Respondent
Jerry I. Wilson and the Office of Disciplinary Counsel (ODC), and
the record, we conclude that, between February 1, 2014 and
January 31, 2015, the client trust account maintained by
Respondent Wilson primarily received his monthly Social Security
payments, with no deposits of client funds identified and, during
the same period, Respondent Wilson made 61 withdrawals by check
in favor of himself as well as payments by check to a variety of
Honolulu businesses and 150 electronic transfers to local and
national companies, at a time when there were substantial federal
and state tax liens outstanding against him.   We further conclude
Respondent Wilson misrepresented, in his 2014 and 2015
registration with the Hawai#i State Bar Association, that he was
operating his client trust account in accordance with the
relevant court rules, including Rule 11 of the Rules of the
Supreme Court of the State of Hawai#i and Rule 1.15 of the Hawai#i
Rules of Professional Conduct (HRPC), when he was not.   We
conclude this conduct violated HRPC Rules 1.15(a), 1.15(b), and
8.4(c) (2014) and caused actual and potential harm to the legal
system and the public.
          In aggravation, we find Respondent Wilson had a
dishonest or selfish motive, substantial experience of more than
35 years in the practice of law, and one prior discipline in 1992
and that, in the present matter, there were multiple offenses and
a pattern of misconduct.   We note that, in his initial answer to
ODC, Wilson did not admit the wrongful nature of his conduct.
          In mitigation, we note Wilson has expressed remorse and
a cooperative attitude toward the proceedings and that, once
notified of the client trust account violations by ODC, took
steps to rectify the situation by opening a regular account and
redirecting his benefits to the new account. Therefore, it
appearing suspension is warranted,
          IT IS HEREBY ORDERED that Respondent Jerry I. Wilson is
suspended for a period of 120 days from the practice of law in

                                 2
this jurisdiction, effective 30 days after the date of entry of
this order, as authorized by Rules 2.3(a)(2) and 2.16(d) of the
Rules of the Supreme Court of the State of Hawai#i (RSCH).
          IT IS FURTHER ORDERED that Respondent Wilson shall
submit an affidavit demonstrating compliance with RSCH Rule
2.16(d) within 10 days after the effective date of his
suspension.
          IT IS FURTHER ORDERED that Respondent Wilson shall pay
all costs of the proceedings, as approved upon a timely
submission of a bill of costs, as authorized by RSCH Rule 2.3(c).
          IT IS FINALLY ORDERED that the Disciplinary Board shall
remind Respondent Wilson that he may not resume the practice of
law until reinstated by order of this court, pursuant to RSCH
Rule 2.17.
          DATED: Honolulu, Hawai#i, September 27, 2016.
                                    /s/ Mark E. Recktenwald
                                    /s/ Paula A. Nakayama
                                    /s/ Sabrina S. McKenna
                                    /s/ Michael D. Wilson
                                    /s/ Daniel R. Foley




                                3